DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claim filed 08/16/2022 and 08/01/2022.
Claims 1-2 are pending in the application. Claim 1 is currently amended. Claim 2 is newly presented. Claims 1-2 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “fermenting the wasabi extract in the oak barrel for at least 48 hours”. It is unclear how fermentation could proceed in an oak barrel that contains wasabi powder and scotch whiskey, given that at least 40% ABV alcohol from whiskey is toxic to a microorganism (e.g., bacteria or yeast) thus a fermentation will not be triggered at all. Clarification is required.
Claim 1 recites “generating, in an upper layer portion of the fermenting wasabi extract, a plurality of yeast cells having yeast cell walls to collect wasabi sinigrin inside of the plurality of yeast cell walls”. It is unclear how the plurality of yeast cells are generated to collect wasabi sinigrin. Does that encompass an additional step of adding the plurality of yeast cells to the wasabi extract? For the purpose of examination, the limitation is interpreted to mean adding a plurality of yeast cells to the top or surface of the wasabi extract. Clarification is required.
It is further unclear what “an upper layer portion” of the fermenting wasabi extract is referring to, given that it does not appear there multiple layers in the wasabi extract. Is it within the capacity of the oak barrel? What does the layer mean?  What differentiates an upper layer portion from a lower layer portion? Clarification is required.
It is further noted that “the plurality of yeast cell walls” as recited in line 7 and 10 lacks antecedent basis, for the reason that claim 1 does not recite a plurality of yeast cell walls. Appropriate correction is required.
Claim 1 recites “extracting 14 to 17 parts by weight of the wasabi sinigrin, which was collected in an upper layer portion inside of the plurality of yeast cell walls, from the upper layer portion of the fermenting wasabi extract to produce the wasabi sinigrin extract”. It is unclear what the limitation is referring to. Does it mean extracting the wasabi sinigrin by collecting wasabi sinigrin extract that is within the cell walls of the plurality of yeast cells to produce the wasabi extract? If that is the case, then how is wasabi sinigrin extract from the inside of the cell walls collected?  Are cell walls collected? Appropriate correction is required.
It is further unclear what 14-17 parts by weight of a wasabi sinigrin extract is based upon. Does that mean 14-17 wt% of the sinigrin in the wasabi powder is extracted?
Additionally, where claim 1 in the end recites that a wasabi sinigrin extract is produced, the beginning of claim 1 recites “A method for extracting a wasabi sinigrin extract”. Does that involve an extra step of further extracting the wasabi sinigrin extract? clarification is required.
Claim 2 recites “extracting the wasabi sinigrin extract by collecting wasabi sinigrin from an upper layer portion of the wasabi extract”.  It is unclear what “an upper layer portion” of the wasabi extract is referring to, given that it does not appear there are multiple layers in the wasabi extract. Is it within the capacity of the oak barrel? What does the layer mean?  What differentiates an upper layer portion from a lower layer portion? It is further unclear by what means the wasabi sinigrin extract is collected from the wasabi extract in the oak barrel. Does that include the action of solid-liquid separation?  For the purpose of examination, “extracting the wasabi sinigrin extract by collecting wasabi sinigrin from an upper layer portion of the wasabi extract” is interpreted to mean separating a liquid fraction from a solid portion of the wasabi extract to produce the wasabi sinigrin extract. Appropriate correction is required.
Claim 2 recites “wherein the collected wasabi sinigrin extract includes 14 to 17 parts by weight of the wasabi sinigrin. It is unclear what 14-17 parts by weight of the wasabi sinigrin extract is based upon. For the purpose of examination, it is interpreted to mean that 14-17 wt% of the wasabi sinigrin in the wasabi powder is extracted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Mixologist, “Drambuie”  [Online], published 05/01/2015, [retrieved on 2022-03-16]. Retrieved from the Internet: <URL: https://www.epicurus.com/beverages/drambuie/1095/> (hereinafter referred to as Mixologist) in view of Haruo WO0041579A1 (English translation relied upon for reference, hereinafter referred to as Haruo).
Regarding claim 2, Mixologist teaches a method of making a flavored scotch whiskey by mixing scotch whiskey with an herb/spice powder such as fennel seed powder and placing (e.g., ageing) the mixture for 48 hours (e.g., two days), followed by separating a liquid fraction from a solid portion of the mixture to produce a whiskey that has the herb extract/flavor (e.g., straining mixture and remove the fennel) (the whole webpage).
Mixologist is silent regarding placing the scotch whiskey that contains a spice powder in an oak barrel. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the scotch whiskey in an oak barrel with reasonable expectation of success, for the reason that it is common practice in the art to age or store whiskey in an oak barrel, keg or cask. 
Mixologist teaches a spice powder but is silent regarding wasabi powder. 
In the same field of endeavor, Haruo teaches a method of preparing a spice-containing drink, comprising adding a spice such as fennel and wasabi to an alcohol beverage such as whiskey, brandy, wine, etc. (page 3, 4th para.; page 4, 6th para.; page 5, bottom para.; example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mixologist by adding wasabi powder to the whiskey of Mixologist with reasonable expectation of success, for the reason that prior art has established that wasabi is a functional equivalent suitable for intended purpose of spicing up a whiskey drink. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.
Mixologist in view of Haruo is silent regarding the ratio of wasabi powered/scotch whiskey. However, the ratio of the two is known to affect the extraction of the flavor. Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the ratio of the two depending on the intensity of the flavor desired for the beverage.  As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
Mixologist in view of Haruo teaches placing the mixture of wasabi powder and scotch whiskey for two days and followed  by a liquid-solid separation which is essentially the same as the method as recited in the claim, which will necessarily result in a sinigrin extraction efficiency that meets the range as recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Allowable Subject Matter
Claim 1 is free from prior art, and would have been allowable if applicant could overcome the pending 35 USC112 rejection.
The following is an examiner’s statement of reasons for conditional allowance:
The references of record fail to teach or fairly suggest a method of extracting wasabi sinigrin through using a Scotch whiskey combined with yeast cells. The closest prior art Haruo teaches a method of preparing a spice-containing drink comprising adding wasabi to whiskey. However, the reference fails to teach adding yeast cells to aid in the extraction of sinigrin.
Another reference identified by the examiner is Kamegai, US Patent Application Publication No. 2008/0311275 (see 892 form associated with the instant office action), which teaches extracting wasabi through using alcohol aqueous solution. However, the reference fails to teach whiskey. Nor does the reference teach adding yeast cells to aid in the extraction.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered and the examiner’s response is shown below:
Regarding the 35 USC 112 rejection regarding the limitation on fermentation, applicant argues on page 4 of the Remarks that pages 5-7 of the specification provides experimental results of the method of claim 1.
Unfortunately, page 5-7, or anywhere else of the specification fails to indicate what microbial strains could be possibly used to ferment in  a media having an alcohol concentration of at least 40% ABV. The rejection is maintained.
In response to the examiner’s statement that it is unclear by what means 14-17 parts by weight wasabi sinigrin is extracted, applicant indicates on pages 4-5 of the Remarks that claim 1 has been amended, and that wasabi sinigrin is collected inside of the yeast cell walls.
Applicant is invited to refer to para. 8-10 of the instant office action for examiner’s response to the amendment.
Regarding the limitation about 14-17 parts by weight of a wasabi sinigrin extract, applicant asserts on page 5 of the Remarks that the term part by weigh is a well-known term.
Applicant’s arguments are considered but found unpersuasive. The issue is not about parts by weight, the issue is about what the 14-17 parts by weight is based upon. Applicant is invited to refer to para. 12 of the instant office action for details.
Regarding the limitation about an upper layer portion, applicant argues on page 5 of the Remarks that  the claim has been amended to clarify the issue and that an upper layer portion refers to an upper layer of the wasabi extract, which is a chemical solution.
Applicant is invited to refer to para. 9 of the instant office action for examiner’s response to the amendment.
Applicant’s arguments on pages 6-9 of the Remarks regarding the rejection of claim 1 over Mixologist in view of  Haruo or Nouet in view of Haruo are considered but are moot because the 35 USC103 rejection of claim 1 over the cited references are withdrawn, in view of the amendment made to claim 1.
However, the examiner notes that applicant argues on page 7 of the Remarks  that neither Mixologist nor Haruo teaches oak barrel. The examiner submits that aging whisky in an oak barrel is what is commonly practiced and is considered accepted wisdom. Unfortunately, applicant has not shown by convincing evidence or argument the criticality associated with the oak barrel.
Regarding new claim 2, applicant argues on page 10 of the Remarks that cited reference fails to teach a method of extracting wasabi sinigrin extract, including extracting by collecting the wasabi extract from an upper layer portion….. by weight of the wasabi sinigrin.
Applicant is invited to refer to the instant office action on why the office submits that the aforementioned limitation would have been obvious over the cited arts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793